EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is a statement of reasons for allowance:  
With regards to claim 1, the prior art does not teach or suggest “a plurality of distinct foam layers, wherein at least some of the foam layers have differing foam thicknesses, and wherein the foam layers closer to the skin-facing cushioning layer having greater foam thicknesses than the foam layers farther from the skin-facing cushioning layer” along with the other features of claim 1.  
Claims 2 and 6-10 are allowable by virtue of their dependence from claim 1.
With regards to claim 11, the prior art does not teach or suggest “a plurality of distinct polyurethane foam layers positioned between the inner polyurethane foam layer and the outer carbon fiber shell layer, each polyurethane foam layer having a foam thickness, the polyurethane foam layers located closer to the inner polyurethane foam layer having greater foam thicknesses than the polyurethane foam layers located farther from the inner polyurethane foam layer” along with the other features of claim 11. 
The closest prior art for claims 1 and 11 is considered to be US 2010/0143661 A1 (Warrick) (previously cited) which teaches foam with increasing thicknesses from top to bottom in figs. 8-9, but Warrick fails to indicate how the thicknesses vary in relation to a skin-facing cushioning layer. 
With regards to claim 12, the prior art does not teach or suggest “a foot-receiving portion constructed with a gradated composite material, the gradated composite material comprising:… a plurality of distinct foam layers, each foam layer having a foam thickness, wherein at least some of the foam layers have differing foam thicknesses;… 
The closest prior art for claim 12 is considered to be US 2003/0180517 A1 (Karall) (previously cited) which discloses a foot-receiving portion constructed with a gradated composite material (Figs. 1-2), but fails to disclose a plurality of distinct foam layers and at least one pressure sensor. The foam layers of Karall are not distinct because of the impregnation or passing of the foam through the intervening aramide fabric (¶ [0044]). 
Claims 13-20 are allowable by virtue of their dependence from claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792